COURT OF
APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-140-CR
PAUL L. ROSAS                                                                          
    
APPELLANT
V.
THE STATE OF TEXAS   
                                                                    STATE
------------
FROM THE 211th DISTRICT COURT OF DENTON
COUNTY
------------
MEMORANDUM OPINION(1)
------------
Appellant Paul L. Rosas was found guilty
by a jury of the offense of felony driving while intoxicated and was sentenced
by the jury to fifteen years' confinement and a fine of $5,000. Appellate
counsel has filed a motion to withdraw from further representation in this
appeal because it is his professional opinion that the appeal is frivolous. See
Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).
Appellant was given the opportunity to
file a pro-se brief in his appeal, but chose not to do so.
Once an appellant's court-appointed
counsel files a motion to withdraw on the ground that the appeal is frivolous
and fulfills the requirements of Anders, this court is obligated to
undertake an independent examination of the record and to essentially re-brief
the case for appellant to see if there is any arguable ground that may be raised
on the appellant's behalf. See Stafford v. State, 813 S.W.2d 503, 511
(Tex. Crim. App. 1991).
The indictment sufficiently conferred
jurisdiction on the trial court and provided appellant with sufficient notice. See
Tex. Const. art. V, § 12; Duron v. State, 956 S.W.2d 547, 550-51 (Tex.
Crim. App. 1997). Appellant was represented at trial by two attorneys, Hon.
James Horton and Hon. Daniel Peugh. Jury voir dire began on March 18, 2002.
Nothing in the State's questioning during voir dire drew an objection from
either counsel.
The evidence against appellant consisted
of the testimony of the arresting City of Lewisville police officer and the
in-car videotape of the stop made by a camera mounted in his police patrol
vehicle. Following a lawful stop, appellant failed the field sobriety tests in a
spectacular manner. Although he had 10½ years of school appellant contended he
did not know the alphabet. Appellant also failed the one-legged stand test, the
horizontal gaze nystagmus test, and the balance test, and admitted he had been
drinking alcohol. There is no question but that the evidence was both legally
and factually sufficient. Our review of the jury arguments similarly leads us to
conclude there was no error.
After independently reviewing the record,
we agree with appellate counsel's determination that any appeal from this case
would be frivolous. Accordingly, we grant counsel's motion to withdraw and
affirm the trial court's judgment.
 
  
                                                                    PER
CURIAM
PANEL F:  DAVID L. RICHARDS, J.
(Sitting by Assignment), DAUPHINOT and
               
HOLMAN, JJ.
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
[DELIVERED FEBRUARY 20, 2003]

1. See Tex. R. App. P. 47.4.